Citation Nr: 0326867	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  96-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from February 
1968 to December 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In February 2000, the Board remanded this claim to the RO for 
additional development.  In November 2002, the Board issued a 
decision on other issues appealed by the veteran and informed 
the veteran that additional development would be conducted on 
the increased rating for a low back disability issue and that 
the TDIU issue would be deferred.  

In August 2003, the veteran was informed by the Board that VA 
has revoked the authority of Mr. R. Edward Bates to represent 
VA claimants effective July 28, 2003.  The veteran was 
informed that therefore Mr. Bates, who had represented the 
veteran, could no longer represent him.  The veteran was also 
informed of what choices the veteran now has, as well as what 
he needed to do.  The veteran was informed that if the Board 
did not hear from him or a new representative of the veteran 
in 30 days, the Board would assume that the veteran wanted to 
represent himself, and that the Board would resume review of 
the appeal.  No response has been received from the veteran.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Since the veteran filed his claim prior 
to that time, this new law does not apply.  Kuzma v. 
Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 
Aug. 25, 2003).  However, the Board finds that due process 
must be afforded the veteran in the adjudication of this 
claim as provided by law.   

As noted above, the Board was to undertake additional 
development with respect to the low back issue listed on the 
title page of this action pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  On May 1, 2003, the United States 
Court of Appeals for the Federal Circuit, in Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003) (DAV), held that 38 
C.F.R. § 19.9(a)(2) was invalid because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice") was invalid because it was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.  
 
Additional development is required and thus a remand of the 
case is necessary to comply with DAV.  


In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by due process is 
completed.  

2.  The RO should make arrangements for 
the veteran to be afforded the following 
examinations: a neurological examination, 
and an orthopedic examination.  The 
veteran should be advised that failure to 
cooperate or to report for any scheduled 
examination may result in an adverse 
decision.  See: 38 C.F.R. §§ 3.158, 3.655 
(2003) and Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).  

Send the claims folder to the examiners 
for review.  The examiners must indicate 
in the examination reports that this has 
been accomplished.  

The orthopedic examiner must evaluate the 
veteran's low back disability.  All 
indicated tests and studies, including X-
rays, should be performed.  Range of 
motion must be indicated in degrees.  In 
addition, the examiner should note any 
muscle spasms, or listing of the spine.  
The examiner should provide complete and 
detailed discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
The examiner should provide a description 
of the effect, if any, of the veteran's 
pain on the function and movement of his 
back.  In relation to any subjective 
complaints of pain, the examiner should 
note if pain visibly manifested on 
movement of the joint, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
back, the presence or absence of changes 
in condition of the skin indicative of 
disuse, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment.  The examiner should offer 
opinions as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  The examiner must indicate 
whether the veteran is unemployable due 
to his service connected back disability.  
Complete detailed rationale must be given 
for each opinion that is rendered or 
conclusion that is drawn.

The neurological examiner should note any 
neurological manifestations associated 
with the veteran's low back disability.  
All indicated tests and studies must be 
performed.  Complete rational must be 
given for each opinion that is rendered.  


3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been 
conducted and completed in full.  The RO 
should then undertake any other action 
required to comply with due process.  
Then, the RO should re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In addition, 
the RO is alerted to the findings in the 
recently decided Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




